       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 1 of 31                      FILED
                                                                                  2020 Apr-23 AM 08:07
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHWESTERN DIVISION


PORSHA PRIDE-FORT,                         }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 3:17-cv-01203-MHH
                                           }
NORTH AMERICAN LIGHTING,                   }
                                           }
       Defendant.                          }
                                           }


                    MEMORANDUM OPINION AND ORDER


      This matter is before the Court on defendant North American Lighting’s

motion for summary judgment. (Doc. 32). In her amended complaint, plaintiff

Porsha Pride-Fort asserts claims against North American Lighting for discrimination

on the basis of race under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq.; discrimination on the basis of a disability under the

Americans with Disabilities Act, 42 U.S.C. § 12102; retaliation under Title VII and

the ADA; and interference and retaliation under the Family Medical Leave Act, 29

U.S.C. § 2601 et seq. NAL has asked the Court to enter judgment in its favor on all

of Ms. Pride-Fort’s claims. This opinion resolves NAL’s summary judgment

motion.
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 2 of 31




                                STANDARD OF REVIEW

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). To demonstrate that there is a genuine dispute

as to a material fact that precludes summary judgment, a party opposing a motion

for summary judgment must cite “to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” FED. R. CIV. P. 56(c)(1)(A).

“The court need consider only the cited materials, but it may consider other materials

in the record.” FED. R. CIV. P. 56(c)(3).

      When considering a summary judgment motion, a district court must view the

evidence in the record and draw reasonable inferences in the light most favorable to

the non-moving party. Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138

(11th Cir. 2018).

      “‘If the movant bears the burden of proof on an issue, because, as a defendant,

it is asserting an affirmative defense, it must establish that there is no genuine issue

of material fact as to any element of that defense.” International Stamp Art, Inc. v.

U.S. Postal Service, 456 F.3d 1270, 1274 (11th Cir. 2006) (citing Martin v. Alamo

Community College Dist., 353 F.3d 409, 412 (5th Cir. 2003)).


                                            2
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 3 of 31




                                        BACKGROUND

       North American Lighting manufacturers automotive headlights and taillights,

and employs approximately 1,300 people at its Muscle Shoals, Alabama facility.

(Doc. 31-4, ¶ 4). Ms. Pride-Fort is a black female. (Doc.31-2, p. 41). She began

working as a temporary employee for North American Lighting in August 2010, and

North American Lighting hired her as a full-time assembly operator in January 2011.

(Doc. 31-1, pp. 73–75).

       By 2014, Ms. Pride-Fort was a team leader on the day shift. She was one of

two black team leaders at NAL’s Muscle Shoals facility. (Doc. 31-1, p. 87). The

other black team leader was Thomas Goode. (Doc. 31-1, p. 88). On January 19,

2014, Ms. Pride-Fort asked for a transfer because she felt that Jennifer Howell,

another employee in her department, was harassing her. (Doc. 31-1, p. 85; Doc. 31-

2, p. 37). Ms. Pride-Fort testified that Ms. Howell was “constantly standing over”

her, “watching [her] every move,” and “call[ing] [her] literally constantly all day

long over the radio and just having [her] doing unnecessary stuff.” (Doc. 31-1, p.

86). Ms. Pride-Fort stated that Ms. Howell “didn’t like [her] because [she] was

black.” (Doc. 31-1, p. 87). 1 Ms. Pride-Fort was transferred to a new department;




1
 Over the years that Ms. Pride-Fort and Ms. Howell worked in the same department, Ms. Howell
sometimes supervised Ms. Pride-Fort. (Doc. 31-1, pp. 87, 89). Ms. Pride-Fort testified that Mr.
Goode also believed that Ms. Howell and another employee harassed him because of his race.
(Doc. 31-1, p. 88).
                                              3
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 4 of 31




the record identifies the old and new departments by number but not by name. (Doc.

31-2, p. 37). From the time of her transfer in February 2014 to her termination in

September 2015, Ms. Pride-Fort’s supervisors were white males. (Doc. 31-1, p. 94–

97).

       Immediately after her transfer, Ms. Pride-Fort reported to Eric Bush, the

general foreman of her new department. (Doc. 31-1, p. 91–92). According to Ms.

Pride-Fort, Mr. Bush referred to her and other black employees as “y’all people.”

(Doc. 31-1, p. 101). Ms. Pride-Fort reports that sometime in 2014 or early 2015,

Mr. Bush said to a group of black women, “y’all need to go to church.” (Doc. 31-1,

p. 101). In that same timeframe, Mr. Bush stated that a group of mostly black female

employees “would get along just fine” with Ms. Howell because “[a]ll of y’all are .

. . bitchy.” (Doc. 31-1, p. 101).

       Eventually, Hans Pell became Ms. Pride-Fort’s supervisor, and she reported

to him for a few months until she took FMLA leave in April 2015. (Doc. 31-1, p.

94–95). According to Ms. Pride-Fort, Mr. Pell excluded her from meetings, clapped

or whistled to get her attention, “sabotage[ed] [her] lines,” and accused her of

wrongdoing to try to get her fired. (Doc. 31-1, p. 98). Ms. Pride-Fort states that Mr.

Pell treated her differently from other team leaders. In one instance, a black operator,

Erica Lynch, “got in [Ms. Pride-Fort’s] face and she made threats and she cursed” at




                                           4
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 5 of 31




Ms. Pride-Fort in front of Mr. Pell. (Doc. 31-1, pp. 111–13). According to Ms.

Pride-Fort, Mr. Pell did nothing in response. (Doc. 31-1, p. 112).

      Similarly, a supervisor took no action when he saw Brenda Hamilton, a black

team leader, “put her hands on” Ms. Pride-Fort. (Doc. 31-1, pp. 108–10). Ms.

Pride-Fort reported the incident to Kim Goldstein, a human resources representative.

Ms. Goldstein sent Ms. Hamilton home. (Doc. 31-1, p. 110). When Ms. Hamilton

later put her hands on a white employee, NAL terminated Ms. Hamilton. (Doc. 31-

1, pp. 108–09). Ms. Pride-Fort testified that NAL management supported white

team leaders and acted on their complaints, but management did not support her

because management wanted her to look bad. (Doc. 31-1, pp. 150–51).

      Ms. Pride-Fort recalls that before she took FMLA leave in April 2015, she

complained to human resources about both the Hamilton and Lynch incidents and

about Mr. Bush and Mr. Pell’s conduct. (Doc. 31-1, p. 115). According to Ms.

Pride-Fort, she last spoke to Ms. Goldstein about racial discrimination or harassment

in April 2015 when she complained about Ms. Lynch’s threats and Mr. Pell’s

inaction. (Doc. 31-1, p. 141).

       On April 20, 2015, Ms. Pride-Fort completed and submitted to the EEOC a

civil rights discrimination complaint. (Doc. 31-2, p. 63). Ms. Pride-Fort identified

Eric Bush, Hans Pell, and NAL’s human resources department as the NAL




                                         5
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 6 of 31




employees who allegedly discriminated against her. (Doc. 31-2, p. 63). Ms.

Pride-Fort stated:

      I was a victim and subjected to discrimination by upper management. I
      was often being treated differently from my fellow team leaders. I was
      physically and verbally threatened by other employees. Upper
      management witnessed these threats and allowed me to work in a
      hostile environment. I was harassed. My life was put in jeopardy and
      caused me serious health issues.

(Doc. 31-2, p. 63).

      On April 20, 2015, Ms. Pride-Fort took FMLA leave to recover from shingles.

(Doc. 31-1, pp. 209–10; Doc. 31-2, p. 53). Ms. Pride-Fort’s doctor released her to

return to work on July 13, 2015. (Doc. 31-1, p. 165, 168; Doc. 31-2, pp. 52–53).

When she returned from FMLA leave, Ms. Pride-Fort was assigned to a new area

under a new supervisor, Ronnie Bowling. (Doc. 31-1, pp. 115, 141). Ms. Pride-Fort

does not contend that Mr. Bowling or the supervisors that succeeded him, Andrew

Watkins and Stephen Speake, harassed or discriminated against her. (Doc. 31-1, p.

97). Ms. Pride-Fort resumed her position as team leader. (Doc. 31-1, p. 172). She

did not request an accommodation, and she worked without medical concerns until

September 2015. (Doc. 31-1, p. 166, 212, 223–24; Doc. 31-2, p. 62).

      On September 10, 2015, Ms. Pride-Fort felt badly at work. A NAL supervisor

sent her home. Ms. Pride-Fort returned to work the following day, but she felt dizzy,

so she left work to see her doctor. (Doc. 31-1, pp. 151–52; Doc. 31-2, p. 62). When

she visited her doctor, Ms. Pride-Fort complained of stomach pain, high blood
                                         6
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 7 of 31




pressure, and dizziness. (Doc. 31-3, p. 4). Her doctor diagnosed abdominal pain.

(Doc. 31-4, p. 6).

       Ms. Pride-Fort completed FMLA paperwork for the September 2015

absences, and NAL initially coded the absences as FMLA leave.                    (Doc. 31-1, p.

152; Doc. 40-1, pp. 3–4). On September 17, 2015, HR notified Ms. Pride-Fort’s

supervisor, Stephen Speake, that Ms. Pride-Fort had exhausted her FMLA leave for

2015 and was ineligible to use FMLA to cover the September absences. (Doc. 40-

1, p. 4). NAL did not allow Ms. Pride-Fort to use accumulated vacation time to

cover the absences. (Doc. 31-2, p. 60; Doc. 31-5, ¶ 9; Doc. 31-1, p. 184).2

       Because NAL did not excuse Ms. Pride-Fort’s September absences, she

accumulated 7.5 points on her attendance record for unexcused absences, and NAL

terminated her, per NAL’s attendance policy, for having more than 7 points. (Doc.

31-5, p. 3, ¶¶ 5–6; Doc. 40-1, pp. 2–3). Ms. Pride-Fort’s termination report, signed

by her supervisor Stephen Speake, states: “Porsha pointed out at 7.5 points due to

thinking it would be covered under FMLA.” (Doc. 40-1, p. 2). Ms. Pride-Fort stated




2
  On August 15, 2015, NAL issued a memo reminding employees of NAL’s holiday shutdown
policy. (Doc. 31-2, p. 60). NAL planned to shut down its operations from December 28, 2015 to
December 31, 2015. Under the holiday shutdown policy, all employees who had fewer than 32
hours of paid time available were not eligible to use that paid time after September 1, 2015. (Doc.
31-2, pp. 60-61). The policy was designed to ensure that employees who were not selected to
conduct inventory during the annual plant shutdown at the end of the year, work for which the
inventory employees were paid, would receive pay during the shutdown. (Doc. 31-4, p. 4). As of
September 1, 2015, Ms. Pride-Fort had fewer than the 32 hours of paid time available.
                                                7
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 8 of 31




that she “was not aware of [her] points until [she] was fired,” and, under NAL policy,

she should have received a letter when she reached four points. (Doc. 31-2, p. 62).

      HR employee Kathleen Heneghan notified Ms. Pride-Fort of her (Ms.

Pride-Fort’s) termination. (Doc. 40-1, p. 2; Doc. 31-1, p. 184). Ms. Pride-Fort

testified that she told Ms. Heneghan that she should be permitted to use her vacation

time because the holiday shutdown policy did not apply to team leaders, and Mr.

Bush confirmed that she could use earned vacation time, but she was terminated

nonetheless. (Doc. 31-1, pp. 184-85).

      On October 20, 2015 Ms. Pride-Fort filed a formal charge with the EEOC

alleging discrimination based on race, retaliation, and “other” conduct occurring

between April 9, 2015 and September 3, 2015. (Doc. 31-2, p. 38). Ms. Pride-Fort

alleged:

      I am being subjected to discrimination by upper management. I am
      treated differently from my fellow team leaders. I was physically and
      verbally threatened by other employees. Upper management witnessed
      these threats but took no corrective actions. I was threatened and
      intimidated by Carli Sanders, AGM, and accused of alienating Heather
      B. I have talked to Heather about work related issues only, not my
      personal life, which is off limits to anyone who has slandered me to
      management personnel and/or co-workers. I was told by Ms. Sanders
      that if I discussed this matter or took it out on my operators, she would
      personally escort me out the door.

(Doc. 31-2, p. 38).




                                          8
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 9 of 31




                                        ANALYSIS

      ADA Discrimination

      Ms. Pride-Fort asserts that NAL violated her rights under the ADA by denying

her a reasonable accommodation and discharging her in September 2015 because

NAL regarded her as suffering from shingles, a disabling condition. Under the

ADA, “[n]o covered entity shall discriminate against a qualified individual on the

basis of disability in regard to ... the hiring, advancement, or discharge of employees

[or] other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

To establish a prima facie case of discrimination under the ADA, a plaintiff must

show that at the time of the adverse employment action, (1) she had a disability or

her employer regarded her as having a disability, (2) she was a qualified individual

who was able to perform the “essential functions” of the job “with or without

reasonable accommodation,” and (3) she was subjected to unlawful discrimination

because of the perceived disability. United States Equal Employment Opportunity

Comm’n v. St. Joseph’s Hospital, Inc., 842 F.3d 1333, 1343 (11th Cir. 2016) (citing

Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007)); Davis v. Fla

Power & Light Co., 205 F.3d 1301, 1305 (11th Cir. 2000). “The term ‘disability’

means, with respect to an individual – (A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record

of such an impairment...; or (C) being regarded as having such an impairment...” 42


                                          9
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 10 of 31




U.S.C. § 12102(1). “[M]ajor life activities include, but are not limited to, caring for

oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating,

thinking, communicating, and working.” 42 U.S.C. § 12102(2).

      “To prove a ‘regarded as’ disabled claim, [a plaintiff] must ‘establish[] that

[s]he has been subjected to an action prohibited under [the ADA] because of an

actual or perceived physical or mental impairment . . . .’” Snider v. U.S. Steel-

Fairfield Works Med. Dep’t, 25 F. Supp. 3d 1361, 1366 (N.D. Ala. 2014), aff’d, 591

Fed. Appx. 908 (11th Cir. 2015) (quoting 42 U.S.C. § 12102(3)(A)) (internal ellipsis

omitted). In the ADA Amendments Act of 2008, Congress expanded the “regarded

as” prong of the definition of disability so that a person now may be regarded as

having an impairment “whether or not the impairment limits or is perceived to limit

a major life activity.” 42 U.S.C. § 12102(3).

      Ms. Pride-Fort was terminated after NAL sent her home from work on

September 10, 2015 and she left work on September 11, 2015. On September 10,

2015, Ms. Pride-Fort experienced high blood pressure while she was at work, a NAL

employee took her blood pressure, and another NAL employee sent her home. (Doc.

31-1, pp. 151–54). On September 11, 2015, Ms. Pride-Fort left work to go to her




                                          10
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 11 of 31




doctor because she was feeling dizzy. (Doc. 31-2, p. 62). 3 Ms. Pride-Fort infers that

NAL must have thought that she was experiencing a relapse of shingles on

September 10th and 11th because her illness in September 2015 arose “within sixty

days of her being off for 12 weeks with the shingles,” and she was concerned, “based

on what her physician stated, that the shingles were returning.” (Doc. 39, p. 9)

(citing Doc. 31-1, p. 216). Ms. Pride-Fort argues that shingles qualifies as a

disability and that NAL had to believe that she had “a serious health condition

beyond just becoming a little dizzy at work” if NAL sent her home. (Doc. 39, pp.

11, 13).

      There is no evidence to support Ms. Pride-Fort’s contention that NAL must

have regarded her as having had a shingles relapse on September 10, 2015 and

September 11, 2015. Ms. Pride-Fort cannot attribute to NAL her own concern that

her shingles were coming back “because it was the same symptoms.” (Doc. 31-1,

pp. 216-18). There is no evidence that Ms. Pride-Fort told her supervisors or anyone

at NAL that she believed she was having a recurrence of shingles. And jurors could

not reasonably infer that NAL regarded Ms. Pride-Fort as having shingles because

her blood pressure was high or because she felt badly within 60 days of her release




3
  On September 15, 2015, Ms. Pride-Fort missed part of the workday to have an abdominal
ultrasound. (Doc. 31-1, p. 152; Doc. 31-3, p. 7).
                                          11
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 12 of 31




to return to work from a bout of shingles that began in April 2015. 4 Ms. Pride-Fort

was not diagnosed with shingles, or any other ADA-qualifying disability in

September 2015. She was diagnosed with abdominal pain. (Doc. 31-3, pp. 4-7).5

On this record, a jury could not conclude either that Ms. Pride-Fort was actually

disabled or that NAL regarded her as disabled when NAL terminated her.

       Moreover, as a matter of law, under the “regarded as” standard, “a person is

disabled if her employer perceives her as having an ADA-qualifying disability,” but

not if an employer believes her only temporarily ill. See Carruthers v. BSA Advert.

Inc., 357 F.3d 1213, 1216 (11th Cir. 2004). A “regarded as” claim “shall not apply

to impairments that are transitory [i.e. less than six months’ time] and minor.” 42

U.S.C. § 12102(3); see also 29 C.F.R. § 1630.15 (f) (providing that whether an

impairment is transitory and minor “is to be determined objectively”).                   Ms.

Pride-Fort’s medical conditions—high blood pressure and abdominal pain—were

objectively transitory. By her own account, Ms. Pride-Fort, after being instructed to

go home Thursday and Friday, returned to work full days Saturday, Monday, and

Wednesday and most of Tuesday (except for a doctor’s appointment). (Doc. 31-2,


4
   Symptoms of shingles include rash, fever, headache, chills, and upset stomach.
https://www.cdc.gov/shingles/about/symptoms.html (last visited April 9, 2020). When she
returned to work July 13, 2015, Ms. Pride-Fort had recovered from shingles and been cleared by
her doctor without restrictions. (Doc. 31-1, p. 165; Doc. 31-2, p. 54).

5
 When Ms. Pride-Fort visited her doctor on September 11, 2015, she complained of stomach pain,
dizziness, lightheadedness, and high blood pressure. She was diagnosed with abdominal pain.
(Doc. 31-3, pp. 4-6).
                                             12
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 13 of 31




p. 62). For this additional reason, Ms. Pride-Fort cannot establish that she was

disabled or that NAL regarded her as having a disabling condition.6

       Because Ms. Pride-Fort has not established a prima facie case of disability

discrimination, the Court will not address her contention that NAL denied her a

reasonable accommodation. Accordingly, the Court will enter judgment in favor of

NAL on Ms. Pride-Fort’s ADA discrimination claim.

       FMLA

       Ms. Pride-Fort asserts claims for FMLA interference and retaliation. The

FMLA permits qualifying employees to take up to 12 weeks of unpaid leave during

a 12-month period to address a “serious health condition.”                        29 U.S.C. §

2612(a)(1)(D). A “serious health condition” is “an illness, injury, impairment, or

physical or mental condition that involves . . . continuing treatment by a health care

provider.” 29 U.S.C. § 2611(11). It is unlawful for an employer either to interfere

with an employee’s right to take leave for a protected reason or to discriminate




6
  The evidence in the record potentially could support a disability discrimination claim based on a
record of impairment theory. In her amended complaint, Ms. Pride-Fort asserts that she “has a
history of having an impairment, which substantially limits one or more of her major life
activities.” (Doc. 22, ¶ 39). But Ms. Pride-Fort did not address this variety of ADA discrimination
in her opposition to NAL’s motion for summary judgment. Therefore, the Court deems Ms. Pride-
Fort’s “of record” ADA discrimination claim abandoned. See Resolution Trust Corp. v. Dunmar
Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“In opposing a motion for summary judgment, a party
may not rely on his pleadings to avoid judgment against him. There is no burden upon the district
court to distill every potential argument that could be made based upon the materials before it on
summary judgment. Rather, the onus is upon the parties to formulate arguments; grounds alleged
in the complaint but not relied upon in summary judgment are deemed abandoned.”).
                                                13
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 14 of 31




against an employee for doing so. 29 U.S.C. § 2615(a)(1)–(2). “To preserve the

availability of these rights, and to enforce them, the FMLA creates two types of

claims: interference claims, in which an employee asserts that his employer denied

or otherwise interfered with his substantive rights under the [FMLA] ... and

retaliation claims, in which an employee asserts that his employer discriminated

against him because he engaged in activity protected by the [FMLA].” Strickland v.

Water Works & Sewer Bd. of City of Birmingham, 239 F.3d 1199, 1206 (11th Cir.

2001) (internal citations omitted).

      FMLA Interference

      As a threshold matter, “both [retaliation and interference] causes of action

require the employee to establish that he qualified for FMLA leave” because he had

a serious health condition. Hurley v. Kent of Naples, Inc., 746 F.3d 1161, 1166–67

(11th Cir. 2014); see Russell v. North Broward Hosp., 346 F.3d 1335, 1340 (11th

Cir. 2003) (holding that “[i]nterference and retaliation claims both require the

employee to establish a ‘serious health condition’”). For FMLA purposes, a “serious

health condition” means “an illness, injury, impairment, or physical or mental

condition that involves—(A) inpatient care ... or (B) continuing treatment by a health

care provider.” 29 U.S.C. § 2611(11). A serious health condition involving

continuing treatment by a health care provider includes:

      (a) Incapacity and treatment. A period of incapacity of more than three
          consecutive, full calendar days, and any subsequent treatment or
                                         14
      Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 15 of 31




          period of incapacity relating to the same condition, that also
          involves:

                 (1) Treatment two or more times, within 30 days of the first day
                     of incapacity ... by a health care provider, by a nurse under
                     direct supervision of a health care provider, or by a provider
                     of health care services (e.g., physical therapist) under orders
                     of, or on referral by, a health care provider; or

                 (2) Treatment by a health care provider on at least one occasion,
                     which results in a regimen of continuing treatment under the
                     supervision of the health care provider.
      ... [or]

      (b) Chronic conditions. Any period of incapacity or treatment for such
          incapacity due to a chronic serious health condition. A chronic
          serious health condition is one which:

                 (1) Requires periodic visits (defined as at least twice a year) for
                     treatment by a health care provider, or by a nurse under direct
                     supervision of a health care provider;

                 (2) Continues over an extended period of time (including
                     recurring episodes of a single underlying condition); and

                 (3) May cause episodic rather than a continuing period of
                 incapacity (e.g., asthma, diabetes, epilepsy, etc.).

29 C.F.R. § 825.115. Incapacity means the “inability to work, attend school or

perform other regular daily activities due to the serious health condition, treatment

therefore, or recovery therefrom.” 29 C.F.R. § 825.113(b).

      With respect to her FMLA interference claim, Ms. Pride-Fort has not

identified evidence that indicates that she had a serious health condition in

September 2015 that made her eligible for FMLA leave.                 As discussed, Ms.


                                              15
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 16 of 31




Pride-Fort missed work for illness only two days in September 2015, and Ms. Pride-

Fort has not presented evidence that suggests that her high blood pressure and

dizziness were chronic conditions. Because she was not eligible for FMLA leave in

September 2015, her interference claim fails as a matter of law. 7 See Hurley, 746

F.3d at 1166–67; Pereda v. Brookdale Senior Living Communities, Inc., 666 F.3d

1269, 1272 (11th Cir. 2012); Walker v. Elmore Cty Bd. of Educ., 379 F.3d 1249,

1253 (11th Cir. 2004). And even if she had been eligible, by September, Ms. Pride-

Fort already had used her 12 weeks of FMLA leave for 2015, so FMLA leave was

not available to her. 8

       Ms. Pride-Fort argues that NAL should be estopped from asserting that she

was ineligible for FMLA leave because Mr. Bush told her to complete an FMLA

form, and her supervisor characterized the time she missed from work on September

10, 2015 as FMLA leave. (Doc. 39, p. 17). 9 To establish equitable estoppel, a

plaintiff must show:




7
 As with her ADA claim, Ms. Pride-Fort’s unsubstantiated suspicion that she might have been
experiencing a relapse of the shingles in September 2015 is insufficient to establish a serious health
condition for purposes of the FMLA.

8
 Ms. Pride-Fort initially took the position that NAL miscalculated her FMLA leave, and she had
some leave remaining in September 2015. Ms. Pride-Fort retreated from that position in her
deposition and conceded that NAL calculated her FMLA leave properly. (Doc. 31-1, pp. 174-75,
182).
9
 Mr. Bush denies that he had a conversation with Ms. Pride-Fort concerning FMLA leave in
September 2015. (Doc. 31-4, p. 3). NAL initially coded Ms. Pride-Fort’s leave on September 10,
                                                 16
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 17 of 31




        (1) the party to be estopped misrepresented material facts; (2) the party
        to be estopped was aware of the true facts; (3) the party to be estopped
        intended that the misrepresentation be acted on or had reason to believe
        that the party asserting the estoppel would rely on it; (4) the party
        asserting the doctrine did not know, nor should it have known, the true
        facts; and (5) the party asserting the estoppel reasonably and
        detrimentally relied on the misrepresentation.

Dawkins v. Fulton Cty. Gov’t, 733 F.3d 1084, 1089 (11th Cir. 2013). Ms. Pride-Fort

has not identified evidence that would enable her to establish the elements of

equitable estoppel because she cannot demonstrate that Mr. Bush was aware in

September 2015 that she had exhausted her FMLA leave or that she reasonably relied

on anyone’s suggestion that FMLA leave remained available to her in September

2015.

        As for Mr. Bush, even if he did tell her to apply for FMLA leave, there is no

evidence that he knew or should have known that Ms. Pride-Fort had exhausted her

FMLA leave for 2015. Mr. Bush was not Ms. Pride-Fort’s supervisor when she took

FMLA leave in April 2015, and he was not her supervisor when she returned from

FMLA leave in July 2015. (Doc. 31-1, pp. 91–92, 94–95, 115, 141). Unlike Mr.

Bush, Ms. Pride-Fort either knew or should have known that she already had

exhausted her 12 weeks of FMLA leave for 2015 when she left work on September

10, 11, and 15. Before taking FMLA leave in April 2015, Ms. Pride-Fort filed


September 11, and September 15 as FMLA leave. NAL later designated the missed time as
unexcused. (Doc. 40-1, pp. 3-4).


                                           17
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 18 of 31




FMLA paperwork with HR. She testified that she was aware that she had twelve

weeks of FMLA leave. (Doc. 31-1, p. 158). Ms. Pride-Fort was aware that her

FMLA leave began April 20, 2015 and ended July 13, 2015. When she returned

from her FMLA leave, Ms. Pride-Fort did not ask whether she had FMLA time

remaining. (Doc. 31-1, p. 162). If Mr. Bush instructed Ms. Pride-Fort to complete

FMLA leave paperwork for September 10 and 11, then Ms. Pride-Fort should have

questioned the availability of FMLA leave because she already had used so much

leave in 2015. On the record in this case, it was not reasonable for Ms. Pride-Fort

to rely on an alleged statement from Mr. Bush concerning FMLA leave. Besides,

there is no evidence that Ms. Pride-Fort learned how NAL coded her missed hours

on September 10, 11, and 15 until after she lost her job, so she could not have relied

on that information before she was terminated.

      Therefore, NAL is not estopped from arguing that Ms. Pride-Fort was not

eligible for FMLA leave in September 2015. Ms. Pride-Fort’s FMLA interference

claim fails as a matter of law.

      FMLA Retaliation

      For purposes of her FMLA retaliation claim, Ms. Pride-Fort’s shingles qualify

as a serious medical condition under the FMLA. To proceed with her FMLA

retaliation claim, Ms. Pride-Fort must establish that NAL fired her in September

2015 because she used FMLA leave earlier that year. Strickland, 239 F.3d at 1207.


                                         18
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 19 of 31




To prove that NAL’s stated reason for her termination was false, Ms. Pride-Fort

relies on circumstantial evidence of discriminatory intent. 10

       In an employment action, a plaintiff who relies on circumstantial evidence to

avoid summary judgment may satisfy either the burden-shifting framework that the

United States Supreme Court established in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), and Texas Dept. of Cmty Affairs v. Burdine, 450 U.S. 248

(1981), or the convincing mosaic standard of Smith v. Lockheed-Martin Corp., 644

F.3d 1321 (11th Cir. 2011).            See Smith, 644 F.3d at 1328 (explaining that

“establishing the elements of the McDonnell Douglas framework is not . . . the sine

qua non for a plaintiff to survive summary judgment in an employment

discrimination case”) (internal quotation omitted). A plaintiff “will always survive

summary judgment if [s]he presents circumstantial evidence that creates a triable

issue concerning the employer’s discriminatory [or retaliatory] intent.” Smith, 644

F.3d at 1328.

       To establish a prima facie case of FMLA retaliation based on circumstantial

evidence using the McDonnell Douglas framework, a plaintiff must demonstrate

that: “(1) he engaged in statutorily protected activity; (2) he experienced an adverse




10
  Ms. Pride-Fort suggests that the record contains direct evidence of FMLA retaliation. She cites
her termination report which states: “Portia pointed out at 7.5 points due to thinking it would be
covered under FMLA.” (Doc. 40-1, p. 2). This is not direct evidence of NAL’s state of mind.
Instead, it is evidence of Ms. Pride-Fort’s state of mind.
                                               19
      Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 20 of 31




employment action; and (3) there is a causal connection between the protected

activity and the adverse action.” Hurlbert v. St. Mary’s Health Care Sys., Inc., 439

F.3d 1286, 1297 (11th Cir. 2006); see Brungart v. BellSouth Telecomms., Inc., 231

F.3d 791, 798 (11th Cir. 2000) (applying McDonnell Douglas to FMLA retaliation

claims).

      Mr. Pride-Fort engaged in protected activity by taking 12 weeks of FMLA

leave between April 2015 and July 2015. Ms. Pride-Fort’s termination in September

2015 is an adverse employment action. For purposes of her prima facie case,

evidence of the brief time between Ms. Pride-Fort’s return from FMLA leave and

her termination and of her supervisor’s familiarity with her FMLA status when he

fired her creates a presumption that her use of FMLA leave caused her termination.

See Jones v. Gulf Coast Health Care of Del., 854 F.3d 1261, 1271 (11th Cir. 2017)

(temporal proximity measured from the last day of FMLA leave to the adverse

employment action); Strickland, 239 F.3d at 1207 n.10; Jones, 854 F.3d at 1271

(“‘Generally, a plaintiff can show the two events are not wholly unrelated if the

plaintiff shows that the decision maker was aware of the protected conduct at the

time of the adverse employment action.’”) (quoting Krutzig v. Pulte Home Corp.,

602 F.3d 1231, 1234 (11th Cir. 2010)); (Doc. 40-1, p. 4) (evidence that Mr. Speake,

Ms. Pride-Fort’s supervisor, was aware of her FMLA status when he fired her).




                                        20
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 21 of 31




       NAL states that it terminated Ms. Pride-Fort because she exceeded her allotted

unexcused absences for 2015. On her termination notice, Mr. Speake wrote:

“Porsha pointed out at 7.5 points due to thinking it would be covered under FMLA.”

(Doc. 40-1, p. 2).11 Under the McDonnell Douglas burden-shifting framework, this

evidence provides a legitimate, non-discriminatory basis for the employment action

and rebuts the presumption that NAL terminated Ms. Pride-Fort to retaliate against

her for her use of FMLA leave. Burdine, 450 U.S. at 253.

       To demonstrate that NAL’s stated reason for her termination—accumulating

more than 7.0 points under NAL’s absentee policy— is pretext for retaliation for her

use of FMLA leave, Ms. Pride-Fort must show “that the reason was false, and that

[retaliation] was the real reason.” Springer v. Convergys Customer Mgmt Grp. Inc.,

509 F.3d 1344, 1349 (11th Cir. 2007). The Court’s inquiry is not whether the

decision was prudent or fair, but whether the decision was retaliatory. See Damon

v. Fleming Supermarkets, 196 F.3d 1354, 1361 (11th Cir. 1999).

       There is sufficient evidence of pretext in the summary judgment record. For

starters, Ms. Pride-Fort’s testimony contradicts NAL’s assertion that she had 7.5

days of unexcused absences when NAL terminated her.                    Ms. Pride-Fort has


11
  If NAL has a written attendance policy, the policy does not appear in the record. NAL has
submitted an affidavit from human resources manager Troy Van Fleet in which Mr. Van Fleet
states that NAL’s attendance policy permitted an employee to be terminated “when she
accumulated over 7 points on her attendance record.” (Doc. 31-5, p. 3, ¶¶ 5–6). Ms. Pride-Fort
does not challenge that description of NAL’s attendance policy.

                                             21
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 22 of 31




explained that she did not ask to leave work on September 10; her supervisor

instructed her to go home because she was dizzy, and she had high blood pressure.

(Doc. 31-2, p. 62; see also (Doc. 31-1, pp. 152–54).12 Ms. Pride-Fort testified that

she worked part of the following day before leaving to go to her doctor because she

was still feeling dizzy. (Doc. 31-2, p. 62). 13 Ms. Pride-Fort indicated that she missed

only 2.5 hours on September 15, 2015 when she visited her doctor again. (Doc.

31-2, p. 62). NAL recorded her unexcused hours on September 10, 11, and 15

respectively as 6.7, 7.0, and 4.0 hours. (Doc. 40-1, p. 3). If jurors accept Ms.

Pride-Fort’s testimony about the number of hours she missed between September 10

and September 15, then she may not have needed vacation time to remain under the

7-day unexcused leave threshold.

       In addition, Ms. Pride-Fort testified that NAL did not notify her that she was

nearing seven unexcused absences. (Doc. 31-1, pp. 186–87). Ms. Pride-Fort

contends that if NAL had provided notice, then she would not have gone to the



12
  As with NAL’s termination policy, the record does not contain a written policy that describes
the situations in which a compelled absence may be excused, but there is testimony in the record
that suggests that a compelled absence for illness may be excused only if an employee leaves
NAL’s premises in an ambulance. (Doc. 31-1, pp. 153, 184).

13
  In the summary judgment record, Ms. Pride-Fort indicates alternatively that her supervisor told
her to leave work September 11, 2015 and that she decided to leave on September 11, 2015 to see
her doctor. (Compare Doc. 31-1, pp. 152, 154 and Doc. 31-2, p. 62). The reason that Ms.
Pride-Fort left work on September 11, 2015 is not significant to the Court’s analysis. It is enough,
viewing the evidence in the light most favorable to Ms. Pride-Fort, that she was instructed to leave
work on September 10, 2015 and then not allowed to use leave or earned vacation time to avoid
an unexcused absence for that day.
                                                22
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 23 of 31




doctor; she “would have worked through it.” (Doc. 31-1, p. 153). She would not

have exceeded seven unexcused absences if she had not missed work to go to the

doctor on September 11 and September 15.

       Ms. Pride-Fort has testified that even if she did have more than seven days of

excused absences, NAL should have allowed her to use her vacation time to cover

her September 2015 absences because NAL’s holiday shutdown leave policy did not

apply to team leaders. (Doc. 31-1, pp. 173, 175–79). Ms. Pride-Fort stated: “[T]eam

leaders in general wasn’t [sic] required to save their vacation after September

because we were required to be there at the end of the year at shutdown . . . . So that

rule never applied to us.” (Doc. 31-1, pp. 175–76). She also testified that in 2014,

she had used vacation time three or four times after September and that just before

NAL terminated her, Mr. Bush confirmed to HR that team leaders were not subject

to NAL’s holiday shutdown policy, but NAL fired her anyway. (Doc. 31-1, pp.

176-77, 184-85). 14

       In the absence of vacation time, it appears that Ms. Pride-Fort may have been

eligible for a Personal Leave of Absence under NAL’s Leave of Absence policy.

That policy provides: “An employee may be eligible for a Personal Leave of




14
  In an affidavit, Mr. Bush states that NAL’s holiday shutdown policy “applied to all employees,
including Team Leaders.” (Doc. 31-4, p. 4). For purposes of summary judgment, the Court
accepts Ms. Pride-Fort’s assertion that, at the time of her termination, Mr. Bush confirmed to HR
that the shutdown policy did not apply to team leaders.
                                               23
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 24 of 31




Absence due to his/her: (a) Personal and/or emergency needs, which do not qualify

for FMLA leave.” (Doc. 31-2, p. 66). There is no evidence that NAL offered Ms.

Pride-Fort the option of designating part or all of her absences on September 10, 11,

and 15 as a Personal Leave of Absence. The designation would have prevented Ms.

Pride-Fort from exceeding seven days of unexcused absences.15

       A plaintiff may establish pretext by showing that a “deviation from policy

occurred in a discriminatory manner.” Rojas v. Florida, 285 F.3d 1339, 1334 n.4

(11th Cir. 2002).

       Finally, in Ms. Pride-Fort’s termination report, Mr. Speake indicated that she

was eligible for rehire but that he would recommend rehire with some reservation.

The only criticism that he offered of her work, though, was her attendance which he

rated “Unsatisfactory.” He rated her cooperation, initiative, and quality of work

“Good,” and her job knowledge “Excellent.” (Doc. 40-1, p. 2). Most of Ms. Pride-

Fort’s absenteeism in 2015 was for approved FMLA leave.




15
  NAL argues that under its leave policy, Ms. Pride-Fort had to request personal leave in writing,
and she did not submit a written request for leave for the September 2015 absences. (Doc. 43, p.
11). That is true, but NAL overlooks the fact that Ms. Pride-Fort did not know that she was
approaching her limit of unexcused absences or the fact that Mr. Bush instructed Ms. Pride-Fort
to record the absences as FMLA leave. There is no evidence that Ms. Pride-Fort had reason to
believe that she needed to request personal leave. To the contrary, Ms. Pride-Fort testified that
when HR told her that she “went over [her] points,” she asked to use her earned vacation time, Mr.
Bush verified that she could use vacation time, HR instructed her to return to her line because Mr.
Bush “would handle it,” and the next thing she knew, “two supervisors [were] standing at the end
of the line waiting to escort [her] out” of NAL. (Doc. 31-1, pp. 184–85).
                                                24
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 25 of 31




      That just two months after she used her 12 weeks of FMLA leave NAL

required Ms. Pride-Fort to leave work and enforced its policies so that Ms. Pride-Fort

would accumulate just enough points to be terminated suggests that Ms. Pride-Fort’s

unexcused absences were not the true reason for her termination. A jury must

examine the circumstantial evidence that Ms. Pride-Fort has presented and

determine whether retaliation for her absence on FMLA leave was the real reason

for her termination.

      Accordingly, the Court denies summary judgment with respect to Ms.

Pride-Fort’s FMLA retaliation claim based on her use of FMLA leave from April to

July 2015.

      Race Discrimination under Title VII and § 1981

      Ms. Pride-Fort asserts that NAL discriminated against her in violation of Title

VII and § 1981 because she is black. Title VII makes it unlawful for an employer to

refuse to hire, discharge, or “otherwise discriminate against any individual with

respect to [her] compensation, terms, conditions, or privileges of employment”

based on race.     42 U.S.C. § 2000e-2(a)(1).        Section 1981 prohibits racial

discrimination in making and enforcing private contracts, including employment

contracts. 42 U.S.C. § 1981. Typically, courts address race discrimination claims

under these statutes together because the statutes “have the same requirements of




                                         25
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 26 of 31




proof and use the same analytical framework.” Standard v. A.B.E.L. Servs. Inc., 161

F.3d 1318, 1330 (11th Cir. 1998).

       To establish a prima facie case of race discrimination based on circumstantial

evidence using the McDonnell Douglas burden-shifting framework, a plaintiff must

show that she is a member of a protected class; was qualified for her position;

suffered an adverse employment action; and was treated less favorably than

employees outside of her protected class who were “similarly situated in all material

respects.” Maynard v. Bd. of Regents of the Div. of Univs. of the Fla. Dep’t of Educ.,

342 F.3d 1281, 1289 (11th Cir. 2003); Lewis v. Union City, Ga., 918 F.3d 1213,

1218, 1227–28 (11th Cir. 2019).16

       It is undisputed that Ms. Pride-Fort is a member of a protected class, was

qualified for her position, and was terminated. 17 NAL stated that it terminated Ms.

Pride-Fort, a team leader, because she exceeded by .5 days the number of allotted

unexcused absences in a 12-month period when she became sick and missed part of



16
  Ms. Pride-Fort has not provided direct evidence of discrimination. She contends that Mr. Bush’s
comment that she and a group of mostly black women were “bitchy” constitutes direct evidence
of racial discrimination. Statements that neither mention race nor are directed at a single racial
group do not constitute direct evidence of racial discrimination. See Wilson v. B/E Aerospace,
Inc., 376 F.3d 1079, 1086 (11th Cir. 2004) (“[O]nly the most blatant remarks, whose intent could
mean nothing other than to discriminate on the basis of some impermissible factor constitute direct
evidence of discrimination.”).

17
  Again, on Ms. Pride-Fort’s “Termination Report,” Mr. Speake rated her as good or excellent in
every job category but attendance and indicated that Ms. Pride-Fort was eligible for rehire. (Doc.
40-1, p. 2).


                                                26
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 27 of 31




the workdays on September 10, 11, and 15, and NAL did not allow Ms. Pride-Fort

to use NAL’s leave policy or her earned vacation time to cover the September

absences.     Thus, to complete her McDonnell Douglas prima facie case, Ms.

Pride-Fort must identify a NAL team leader who is not black and who NAL allowed

to use earned vacation post-September 1 or NAL leave to avoid an unexcused

absence or who was not terminated despite accruing seven or more unexcused

absences. Lewis, 918 F.3d at 1218, 1227–28.

       In her deposition, Ms. Pride-Fort testified that there were “plenty” of white

team leaders who were allowed to use earned vacation days after September 1 to

cover absences, but she could not name a white employee who had this opportunity,

and she did not know whether the white team leaders who used vacation time after

September 1 had amassed more than 32 hours of earned vacation time per NAL’s

holiday shutdown policy. (Doc. 31-1, pp. 145–46, 175–80). Ms. Pride-Fort suggests

that NAL rehired Ryan Bullock, a white male, after he used FMLA leave, but she

testified that she “do[es]n’t know anything about [Mr. Bullock].” (Doc. 31-1, p.

146).18 Without more detail, the Court cannot assess whether Mr. Bullock was


18
   In her deposition, Ms. Pride-Fort testified that she believed Mr. Bullock was treated differently
because “his case was similar. I believe he had medical issues. He had exceeded his points, but
they put at the bottom of his termination paper to bring him back as some type of tech, some type
of promotion.” (Doc. 31-1, p. 146). Ms. Pride-Fort did not indicate in her deposition whether Mr.
Bullock was a team leader. Mr. Bullock, like Ms. Pride-Fort, was terminated for exceeding his
points, meaning he suffered the same adverse employment action as Ms. Pride-Fort when he
exceeded his allotted unexcused absences. The record does not indicate whether Ms. Pride-Fort
applied for reinstatement after NAL terminated her employment.
                                                27
      Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 28 of 31




similarly situated to Ms. Pride-Fort in all material respects or whether there was a

distinguishing basis for differing treatment. See Lewis generally; Smith v. Library

Bd of Homewood, 2:15-cv-02094-MHH, 2018 WL 2011026, at *7 (N.D. Ala. Apr.

30, 2018) (citing Jones v. Bessemer Carraway Med. Ctr., 137 F.3d 1306, 1310 (11th

Cir. 1998), modified in part, 151 F.3d 1321 (11th Cir. 1998)). As such, Mr. Bullock

is not a valid comparator. Because Ms. Pride-Fort has not offered evidence of a

similarly situated white employee who NAL allowed to use leave or earned vacation

time to excuse absences and avoid termination, she cannot make out a prima facie

case of race discrimination.

      Therefore, to survive NAL’s motion for summary judgment on her race

discrimination claims, Ms. Pride-Fort must present “circumstantial evidence that

creates a triable issue concerning the employer’s discriminatory intent.” See Smith,

644 F.3d at 1327–28. The circumstantial evidence of potential miscounting of

unexcused absences, lack of notice of unexcused absences, and failure to allow Ms.

Pride-Fort to use leave or earned vacation time to compensate for September

absences that supports Ms. Pride-Fort’s FMLA retaliation claim also factors into her

mosaic of circumstantial evidence of race discrimination. But missing from the

mosaic is evidence tying this circumstantial evidence to racial animus.         The

proximity of Ms. Pride-Fort’s termination to her use of FMLA leave and the

indication that NAL was reluctant to rehire Ms. Pride-Fort because of her absences


                                        28
       Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 29 of 31




links the evidence of NAL’s purported failure to follow company policy to Ms.

Pride-Fort’s exercise of her statutory rights under the FMLA for purposes of her

FMLA retaliation claim. There is no similar evidence connecting the circumstantial

evidence regarding Ms. Pride-Fort’s termination to racial animus.

      For her race discrimination claim, Ms. Pride-Fort argues that she was “given

increased work assignments as compared to white Team Leaders. At one point she

was given 13 production lines to manage as opposed to other Team Leaders with

two production lines.” (Doc. 39, p. 25) (citing Doc. 31-1, p. 206). This evidence

might serve as circumstantial evidence of racial animus, but this disparate treatment

occurred two years before her termination and involved none of the decisionmakers

who participated in her termination. (Doc. 31-1, pp. 206–209). And Ms. Pride-Fort

acknowledges that the inequity was resolved before she asked to transfer to another

department. (Doc. 31-1, pp. 206–07).

      Ms. Pride-Fort also argues that Eric Bush made racially discriminatory

remarks about black women, referring to them as “bitchy” and “y’all people” and

stating “y’all need to go to church.” (Doc. 31-1, p. 101). According to Ms.

Pride-Fort, Mr. Bush told her and a group of “mostly black women” that they would

get along well with Jennifer Howell, the white supervisor, because “[a]ll of y’all are

. . . bitchy.” (Doc. 31-1, p. 101). Mr. Bush allegedly made these remarks in 2014

or early 2015, months before Ms. Pride-Fort’s termination. (Doc. 31-1, pp. 102–


                                         29
        Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 30 of 31




03). “[S]tray remarks that are isolated and unrelated to the challenged employment

action” are insufficient to prove discriminatory intent. See Ritchie v. Industrial Steel,

Inc., 426 Fed. Appx. 867, 873 (11th Cir. 2011).19

       Because Ms. Pride-Fort has not presented a prima facie case of race

discrimination or a convincing mosaic of circumstantial evidence of race

discrimination, the Court will enter judgment for NAL on Ms. Pride-Fort’s Title VII

and § 1981 race discrimination claims.




19
   Ms. Pride-Fort devotes fewer than two full pages of her summary judgment brief to her race
discrimination claim. (Doc. 39, bottom of p. 23, p. 24, and top of p. 25). Beyond the arguments
that she made in her brief, Ms. Pride-Fort mentioned in her deposition testimony instances of
disparate treatment that she attributes to racial animus. For example, she testified that Hans Pell,
her supervisor in April 2015, did not invite her to meetings to which he invited white team leaders,
he clapped or whistled to get her attention, and he did not respond when subordinate employees,
like Erica Lynch, harassed her. (Doc. 31-1, pp. 99, 111–12). But there is no evidence that Mr.
Pell had anything to do with Ms. Pride-Fort’s termination. Absent a cat’s paw theory of liability,
the conduct of a non-decisionmaker generally will not be imputed to a decisionmaker. See Brinkley
v. Dialysis Clinic, Inc., 403 F. Supp. 2d 1090, 1096–97 (M.D. Ala. 2005) (citing Jones, 151 F.3d
at 1323). Ms. Pride-Fort does not rest her racial discrimination claim on a cat’s paw theory
concerning Mr. Pell.

Ms. Pride-Fort also pointed out that that human resources did not terminate Brenda Hamilton when
Ms. Hamilton attacked her but later terminated Ms. Hamilton when she attacked a white employee.
(Doc. 31-1, p. 110). Ms. Pride-Fort overlooks the fact that HR sent Ms. Hamilton home after she
attacked Ms. Pride-Fort and then terminated Ms. Hamilton after she committed a second infraction.
This evidence does not create an issue from which a jury could infer discriminatory animus on the
part of NAL’s upper management and human resources department.

Ms. Pride-Fort devotes only one-half page of her brief to a final “retaliation argument” that
concerns Title VII retaliation, and she offers no argument concerning her ADA retaliation claim.
The Court deems these claims abandoned. See Jones v. Bank of Am., N.A., 564 Fed Appx. 432,
434 (11th Cir. 2014); Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995).


                                                30
      Case 3:17-cv-01203-MHH Document 45 Filed 04/23/20 Page 31 of 31




                                    CONCLUSION

      For the reasons discussed above, the Court enters judgment in favor of North

American Lighting with respect to Ms. Pride-Fort’s Title VII, § 1981, and ADA

claims. With respect to Ms. Pride-Fort’s FMLA claims, the Court grants judgment

in favor of NAL on all interference claims and any claims based on Ms. Pride-Fort’s

eligibility for FMLA leave in September. The Court denies summary judgment on

Ms. Pride-Fort’s claim that NAL retaliated against her for using FMLA leave from

April 2015 through July 2015. By separate order, the Court will set Ms. Pride-Fort’s

FMLA retaliation claim for trial.

      DONE and ORDERED this April 23, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                        31
